             Case 3:19-cv-00180-LPR Document 38 Filed 02/09/21 Page 1 of 12




                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                       NORTHERN DIVISION

    HENRY LEE GRICE, JR.                                                                         PLAINTIFF


    v.                                    Case No. 3:19-cv-00180-LPR


    MARVIN LEFLORE, et al.                                                                   DEFENDANTS

                                                     ORDER

           On June 17, 2019, Plaintiff Henry Lee Grice, Jr. filed a Complaint in the Eastern District

of Arkansas.1 His Complaint alleges that his former employer(s) and former fellow employees are

liable under 18 U.S.C. § 1964(c) of the Racketeer Influence and Corrupt Organizations Act

(“RICO”), which permits civil actions by “[a]ny person injured in his business or property by

reason of a violation of section 1962 . . . .”2 He also alleges claims for conspiracy and for violation

of public policy and Arkansas law for prostitution and loan sharking.3

           On June 10, 2020, Separate Defendants Marvin Leflore, Willie Brown, Fidel Rosiles, Bob

Fallis, Derick Lewis, and Burch Energy Corporation (“Defendants”) filed a Motion to Dismiss

under Federal Rule of Civil Procedure 12(b)(6).4 Defendants assert that Mr. Grice’s RICO claim

should be dismissed because (1) the Complaint fails to demonstrate the existence of an enterprise,

(2) the Complaint fails to show a pattern of racketeering, (3) the Complaint fails to allege facts

showing that the alleged enterprise engaged in activities relating to interstate or foreign commerce,

(4) Mr. Grice has no standing under RICO because he fails to allege that he was injured as a result


1
     Pl.’s Compl. (Doc. 1).
2
     Id. ¶¶ 63-73; 18 U.S.C. § 1964(c).
3
     Pl.’s Compl. (Doc. 1) ¶¶ 74-93.
4
     Defs.’ First Mot. to Dismiss (Doc. 11). As will be discussed infra, Separate Defendant Quala Services LLC has
     not appeared in this case and is not part of the Motion to Dismiss.
             Case 3:19-cv-00180-LPR Document 38 Filed 02/09/21 Page 2 of 12




of RICO violations or any predicate act, and (5) that the Complaint is not pleaded with particularity

as required by Federal Rule of Civil Procedure 9(b).5

           Defendants are correct for multiple reasons. The Court will address the two most glaring

reasons for dismissal—Mr. Grice lacks standing because his injury was not directly caused by a

RICO violation and the Complaint fails to allege facts demonstrating the existence of an enterprise.

                                                 Factual Allegations

           For purposes of this Motion, the Court accepts all of Mr. Grice’s factual allegations as true

and views them (and reasonable inferences therefrom) in the light most favorable to Mr. Grice.6

“[A] complaint must contain sufficient factual matter, accepted as true, ‘to state a claim to relief

that is plausible on its face.’”7 A claim is facially plausible if the alleged facts allow the Court to

“draw the reasonable inference that the defendant is liable for the misconduct alleged.”8 In other

words, the factual allegations must be enough to raise the right to relief “above the speculative

level.”9 This requires more than “labels and conclusions, and a formulaic recitation of the elements

of a cause of action will not do.”10

           On January 4, 2012, Mr. Grice was employed by Separate Defendant Quala Services

LLC.11 After two-and-a-half years of working for Quala, Mr. Grice began receiving paychecks



5
     Br. in Supp. of Defs.’ First Mot. to Dismiss (Doc. 12) at 4-16.
6
     See, e.g., Stockley v. Joyce, 963 F.3d 809, 816 (8th Cir. 2020). On the other hand, the Court need not accept as true
     the conclusions Mr. Grice draws from his factual allegations. See, e.g., Glick v. W. Power Sports, Inc., 944 F.3d
     714, 717 (8th Cir. 2019) (a court “need not accept as true a plaintiff’s conclusory allegations or legal conclusions
     drawn from the facts”); see also Lind v. Midland Funding, L.L.C., 688 F.3d 402, 409 (8th Cir. 2012) (“A complaint
     that consists of no more than conclusory allegations or that merely applies labels to defendants’ conduct will not
     survive a motion to dismiss.”).
7
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
8
     Id.
9
     Twombly, 550 U.S. at 555.
10
     Id.
11
     Pl.’s Compl. (Doc. 1) ¶ 21.



                                                             2
             Case 3:19-cv-00180-LPR Document 38 Filed 02/09/21 Page 3 of 12




from Separate Defendant Burch Energy.12 It is unclear whether Mr. Grice took a new job with

Burch Energy, whether Mr. Grice began working for Burch Energy while maintaining his job with

Quala, or whether Burch Energy took over Quala’s operations. Whatever the case may be, Mr.

Grice appears to have worked as a “tank tech” for both Burch Energy and Quala.13 As a Tank

Tech, Mr. Grice was responsible for washing and cleaning “trailers and tank trucks used for

hauling corn oil, soybean oil, chocolate foods, and sometimes chemicals, herbicides and/or

soap.”14

           Sometime in 2014, Mr. Grice began “having trouble” with his new supervisor, Separate

Defendant Marvin Leflore.15 Mr. Leflore “openly pimped young girls” and promoted prostitution

on the job site.16 Mr. Leflore would bring “young women . . . to the plant site” to entice male

employees to pay the women for sex.17 Mr. Leflore “also operated as a loan shark on the job.”18

Mr. Grice states that Separate Defendants Fidel Rosiles (the plant manager) and Willie Brown (the

assistant plant manager) were both “aware of L[e]flore’s prostitution ring, but turned a blind

eye.”19 Mr. Grice alleges that he became Mr. Leflore’s “nemesis” because “Grice would not

participate in Leflore’s prostitution of young women, nor participate in Le[f]lore’s loan shark

operation.”20 He further alleges that “[b]ecause Leflore couldn’t make money off of Grice as a



12
     Id. ¶ 21.
13
     Id. ¶ 22.
14
     Id. ¶ 23.
15
     Id. ¶ 25.
16
     Id. ¶ 27.
17
     Id. ¶ 28.
18
     Id. ¶ 29.
19
     Id. ¶ 32. The Complaint does not allege any facts indicating that any of the named defendants other than Mr.
     Leflore actively participated in Mr. Leflore’s prostitution ring or loan-sharking operation.
20
     Id. ¶ 30.



                                                         3
             Case 3:19-cv-00180-LPR Document 38 Filed 02/09/21 Page 4 of 12




‘John’ in Leflore’s prostitution ring of young girls or loans, Leflore did not want Grice on the

job.”21

           Mr. Grice alleges that “Leflore and Brown orchestrated a plan to discredit Grice to obtain

Grice’s termination.”22 In June 2016, Mr. Leflore and Mr. Brown ordered Mr. Grice to “wash a

truck while another truck was being steam cleaned” in violation of an unspecified OSHA

regulation.23 Mr. Brown told Mr. Grice that he would send Mr. Grice home for three days without

pay if Mr. Grice did not comply with the order.24 Mr. Grice refused to wash the truck while another

truck was being steam cleaned.25 As a result, Mr. Grice was suspended for three days without

pay.26 Mr. Grice reported this conduct to the EEOC on three occasions.27 He also complained to

Quala’s corporate office about what he alleges was an unjust suspension.28

           On May 24, 2018, Mr. Brown suspended Mr. Grice again for not “cleaning” a truck.29 Mr.

Grice asserts that the truck was “washed” three times, twice by other employees and a third time

by Mr. Grice.30 Mr. Grice was suspended for three days without pay.31 On August 26, 2018, Mr.

Grice was assigned to work with Separate Defendant Derrick Lewis.32 The Complaint does not



21
     Id. ¶ 31. Mr. Grice alleges that Separate Defendant Bob Fallis had a “personality conflict” with Mr. Grice. Id. ¶
     33. The Complaint does not say that this “personality conflict” had anything to do with Mr. Leflore’s alleged
     prostitution ring or loan-sharking activities.
22
     Id. ¶ 35.
23
     Id. ¶ 36.
24
     Id. ¶ 38.
25
     Id. ¶ 39.
26
     Id.
27
     Id. ¶ 40.
28
     Id. ¶¶ 41-42.
29
     Id. ¶ 46.
30
     Id. ¶¶ 46-47.
31
     Id. ¶ 46.
32
     Id. ¶ 48.



                                                           4
             Case 3:19-cv-00180-LPR Document 38 Filed 02/09/21 Page 5 of 12




state who issued this assignment. Mr. Lewis tried to fight Mr. Grice.33 Mr. Grice reported the

incident to Mr. Brown and Mr. Brown told Mr. Grice to go home or get back to work.34

           At some point, Mr. Grice was put on the “third shift.”35 The Complaint does not state who

put Mr. Grice on the third shift. The third shift worked from “6:00 p.m. to 2:30 a.m., Monday

through Friday, and 10:00 a.m. to 6:30 p.m., Saturday and Sunday.”36 Separate Defendant Lewis

was the shift supervisor.37 The Complaint states that “Eric Denton . . . was also put on the third

shift to help get Grice fired.”38 On July 18, 2018, Mr. Grice and Mr. Denton were fired for

allegedly wrecking a trailer.39 Mr. Grice asserts that this was a false pretense.40 Separate

Defendant Rosiles did not allow Mr. Grice to clean out his locker.41

                                                    Lack of Standing

           RICO provides a civil cause of action for “[a]ny person injured in his business or property

by reason of a violation of section 1962 . . . .”42 But not all “factually injured” plaintiffs have

standing to pursue a RICO claim.43 Indeed, the Eighth Circuit has explained that “[t]he phrase ‘by

reason of’ as used in § 1964(c) means causation under the traditional tort ‘requirements of

proximate or legal causation, as opposed to mere factual or ‘but for’ causation.’”44 Thus, “[t]o


33
     Id. ¶ 49.
34
     Id. ¶¶ 50-51.
35
     Id. ¶ 55. Mr. Grice (confusingly) alleges that the third shift was created because he complained about working the
     third shift without a raise. Id. ¶ 43.
36
     Id. ¶ 44. Mr. Grice says that he was “put on the third shift, as previously described . . . .” Id. ¶ 55.
37
     Id.
38
     Id. ¶ 56.
39
     Id. ¶ 57.
40
     Id.
41
     Id. ¶ 58.
42
     18 U.S.C. § 1964(c).
43
     Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639, 654 (2008).
44
     Regions Bank v. J.R. Oil Co., LLC, 387 F.3d 721, 728 (8th Cir. 2004) (quoting Bieter Co. v. Blomquist, 987 F.2d


                                                               5
             Case 3:19-cv-00180-LPR Document 38 Filed 02/09/21 Page 6 of 12




have standing to make a RICO claim, a party must have 1) sustained an injury to business or

property 2) that was caused by a RICO violation.”45 More specifically, “the plaintiff must have

been injured by conduct which constitutes racketeering activity, that is, RICO predicate acts, and

not by other conduct of the defendant.”46

           The Eighth Circuit has repeatedly held that “[t]he simple act of discharging an employee”

who speaks out against purported RICO violations under section 1962 “does not constitute

racketeering activity as defined in RICO.”47 In Hamm v. Rhone-Poulenc Rorer Pharmaceuticals,

Inc., the Eighth Circuit concluded that the plaintiffs lacked standing because they “alleged that

they had been injured not by their employer’s racketeering activity but by the employer’s

retaliatory acts after they criticized or refused to participate in the racketeering activity.”48 The

Eighth Circuit explained that “[t]he injurious acts, taken as alleged, were clearly wrong,” but they

“were not proximately caused by the employer’s racketeering activity.”49 Because the “fraudulent

scheme was not directed at [the plaintiffs],” the plaintiffs were not directly injured by racketeering

activity and thus “did not have standing to bring a civil RICO suit.”50




     1319, 1325 (8th Cir. 1993)); see also Newton v. Tyson Foods, Inc., 207 F.3d 444, 446-47 (8th Cir. 2000) (“Plaintiffs
     have standing in a civil RICO case only if the RICO violations both factually and proximately caused injury to the
     plaintiffs’ business or property.”).
45
     Gomez v. Wells Fargo Bank, N.A., 676 F.3d 655, 660 (8th Cir. 2012) (quoting Asa–Brandt, Inc. v. ADM Investor
     Servs., Inc., 344 F.3d 738, 752 (8th Cir. 2003)).
46
     Hamm v. Rhone-Poulenc Rorer Pharm., Inc., 187 F.3d 941, 952 (8th Cir. 1999) (citing Sedima, S.P.R.L. v. Imrex
     Co., 473 U.S. 479, 496-97 (1985)).
47
     Bowman v. W. Auto Supply Co., 985 F.2d 383, 385-86 (8th Cir. 1993) (collecting cases from other circuits); see
     also Hamm, 187 F.3d at 953.
48
     Hamm, 187 F.3d at 953 (emphasis added).
49
     Id.; see also Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 461 (2006). The plaintiffs in Hamm “claimed that
     they had been injured because they had criticized or refused to participate in the fraudulent scheme and that [the
     defendant] had retaliated against them by terminating them, denying them promotions, compensation awards, stock
     options, and pension benefits, and defaming them (by damaging their business reputations).” 187 F.3d at 952 (8th
     Cir. 1999).
50
     Id.



                                                            6
             Case 3:19-cv-00180-LPR Document 38 Filed 02/09/21 Page 7 of 12




           In Bowman v. W. Auto Supply Co., the plaintiff was terminated for criticizing and refusing

to participate in a scheme to double-bill the defendant company’s merchandise suppliers.51 The

Eighth Circuit explained that the plaintiff in Bowman lacked standing as a “matter of law” because

“[t]he simple act of discharging an employee . . . does not constitute racketeering activity.”52 The

Court further reasoned that standing to bring a civil RICO suit based on an underlying conspiracy

in violation of 18 U.S.C. § 1962(d) is also “limited to those individuals who have been harmed by

a § 1961(1) RICO predicate act committed in furtherance of a conspiracy to violate RICO.”53

           Defendants contend that Mr. Grice lacks standing to bring a RICO claim because he fails

to allege any facts suggesting that his termination was caused by Defendants’ alleged RICO

violations. Mr. Grice argues that “[b]ut for Defendants’ enterprise . . . Plaintiff would not be before

this Court.”54 He contends that he was intimidated, wrongfully suspended, ordered to violate

OSHA, physically confronted, and wrongfully accused of wrecking equipment because he would

not participate in the alleged RICO enterprise.55

           Mr. Grice’s reliance on “but for” causation is misplaced. As explained above, proximate

causation is required for standing, not mere factual or “but for” causation.56 Defendants are correct

that Mr. Grice lacks standing to bring a civil RICO claim. For one thing, Mr. Grice never identifies

the specific RICO provision that he alleges Defendants have violated.57 It is unclear whether Mr.


51
     Bowman, 985 F.2d at 384.
52
     Id. at 385-86.
53
     Id. at 388.
54
     Br. in Supp. of Pl.’s Resp. to Defs.’ Mot. to Dismiss (Doc. 16) at 26.
55
     Id. at 26-27.
56
     Regions Bank, 387 F.3d at 728 (quoting Bieter Co., 987 F.2d at 1325); see also Newton, 207 F.3d at 446-47
     (“Plaintiffs have standing in a civil RICO case only if the RICO violations both factually and proximately caused
     injury to the plaintiffs’ business or property.”).
57
     For the most part, Mr. Grice only generically refers to § 1962 in his Complaint. The same is true of his Response
     in Opposition and Brief in Support. The only place that Mr. Grice identifies a specific provision in § 1962 is in his
     prayer for relief at the end of his Complaint. There, Mr. Grice repeatedly cites “18 U.S.C. § 1962(b)” as the


                                                             7
             Case 3:19-cv-00180-LPR Document 38 Filed 02/09/21 Page 8 of 12




Grice’s civil action under § 1964 is based on a violation of 18 U.S.C. § 1962(a), (b), (c), or (d).

But no matter the alleged violation, it is abundantly apparent that Mr. Grice does not have standing

to bring a civil RICO suit. As was the case in Hamm and Bowman, Mr. Grice fails to allege any

facts showing that he was injured by Defendants’ alleged RICO violations—racketeering and

prostitution.58

           The Complaint alleges facts showing that Mr. Leflore was operating a prostitution ring and

loan-sharking business, that Mr. Grice refused to participate in the illegal activity, and that Mr.

Grice was terminated for allegedly wrecking a trailer. Mr. Grice had “trouble” with Mr. Leflore

for approximately four years, had a “personality conflict” with his manager, became Mr. Leflore’s

“nemesis”, defied orders from his superiors, and fought with a co-worker. These facts do not

support Mr. Grice’s belief that his termination was caused by Defendants’ alleged RICO

violations—racketeering and prostitution. Certainly, the alleged facts do not raise the right to relief

“above the speculative level.”59 At the very most, the Complaint shows that Mr. Grice was injured

by Defendants’ retaliatory acts after he criticized and refused to participate in the alleged

racketeering activity. But for the reasons explained above, that is not enough.60


     provision Defendants violated. Pl.’s Compl. (Doc. 1) at 14-15. The Court is not convinced that Mr. Grice’s attorney
     meant to limit himself to a claim that is even more factually deficient than the more common § 1962(c) violation.
     Indeed, Mr. Grice never corrects Defendants’ characterization of his claim as alleging a violation of § 1962(c). To
     the contrary, Mr. Grice appears to adopt Defendants’ characterization in his Response and Brief in Support. But to
     the extent that Mr. Grice actually founded his civil RICO suit on a violation of § 1962(b), that claim falls flat. As
     explained in the text above, Mr. Grice lacks standing no matter which provision of § 1962 he relies upon. See
     Bowman, 985 F.2d at 385-86. Section 1962(b) makes it unlawful to acquire and maintain control of an existing
     enterprise through a pattern of racketeering. The Complaint is devoid of any factual evidence whatsoever
     supporting a claim that Defendants’ acquired and maintained control of an enterprise through a pattern of
     racketeering activity. And the Complaint fails to allege that Mr. Grice was directly injured as a result of such
     conduct.
58
     Pl.’s Compl (Doc. 1) ¶ 6. Mr. Grice also asserts that his RICO claim is based on “extortion, attempted fraud, liable
     and slander” and “threats of criminal prosecution.” Id. ¶ 11. He does not assert any facts supporting these
     allegations.
59
     Twombly, 550 U.S. at 555.
60
     Mr. Grice lacks standing to recover damages for “emotional distress,” “mental stress,” and injury to “his
     reputation.” Br. in Supp. of Pl.’s Resp. in Opp. to Defs.’ Mot. to Dismiss (Doc. 16) at 27; Pl.’s Compl. (Doc. 1) ¶


                                                             8
             Case 3:19-cv-00180-LPR Document 38 Filed 02/09/21 Page 9 of 12




                                               Lack of an Enterprise

           Even if Mr. Grice had standing to bring a civil RICO suit, dismissal would still be

warranted because Mr. Grice fails to allege facts demonstrating the existence of an enterprise.

Under 18 U.S.C. § 1962(c), it is unlawful “for any person . . . associated with any enterprise

engaged in . . . interstate or foreign commerce, to conduct or participate, directly or indirectly, in

the conduct of such enterprise’s affairs through a pattern of racketeering activity or collection of

unlawful debt.” An enterprise “includes any individual, partnership, corporation, association, or

other legal entity, and any union or group of individuals associated in fact although not a legal

entity.”61 An enterprise may be formal or informal.62 To establish the existence of an enterprise,

a plaintiff must plead facts showing “(1) a common or shared purpose that animates the individuals

associated with it, (2) a formal or informal organization of the participants in which they function

as a unit, including some continuity of both structure and personnel, and (3) an ascertainable

structure distinct from that inherent in the conduct of a pattern of racketeering activity.”63

           Defendants contend that the Complaint fails to allege any facts indicating that Defendants

shared “a common purpose in operating the alleged prostitution ring or acting as shark lenders.”64

Mr. Grice argues the opposite.65 Defendants are correct. The Complaint repeatedly identifies the

prostitution ring and loan-sharking operation as “L[e]flore’s prostitution ring” and “Leflore’s loan



     61. Civil RICO actions only redress concrete financial loss to “business or property.” 18 U.S.C. § 1964(c); Gomez,
     676 F.3d at 660 (quoting Regions Bank, 387 F.3d at 728) (“[A] showing of injury requires proof of concrete
     financial loss, and not mere injury to a valuable intangible property interest.”).
61
     18 U.S.C. § 1961(4).
62
     Boyle v. U.S., 556 U.S. 938, 944-45 (2009).
63
     U.S. v. Henley, 766 F.3d 893, 906 (8th Cir. 2014).
64
     Br. in Supp. of Defs.’ First Mot. to Dismiss (Doc. 12) at 6.
65
     Br. in Supp. of Pl.’s Resp. in Opp. to Defs.’ Mot. to Dismiss (Doc. 16) at 24 (“Plaintiff’s Complaint plainly alleges
     an enterprise among the Defendants, sharing the common purpose to promote Leflore’s prostitution and loan
     sharking.”).



                                                             9
            Case 3:19-cv-00180-LPR Document 38 Filed 02/09/21 Page 10 of 12




shark operation.”66 And the Complaint does not allege any facts indicating that any of the other

Separate Defendants associated with Mr. Leflore for the purpose of conducting or participating in

Mr. Leflore’s prostitution ring or loan-sharking operation. At the very most, the Complaint asserts

that (1) Separate Defendants Brown and Rosiles knew about the operation, but “turned a blind

eye,” and (2) that some of the Separate Defendants disliked Mr. Grice and disciplined him for what

he alleges were pretextual reasons.

           Mr. Grice attempts to piece together seemingly random and isolated events to show that

his supervisors, managers, and coworkers were all working together to harm him for not

participating in “Mr. Leflore’s” illegal operations. In fact, Mr. Grice goes so far as to suggest that

“management” orchestrated the fight between Mr. Grice and Separate Defendant Lewis. And he

repeatedly asserts that the Court should view any form of legitimate reprimand as Defendants’

attempt to “create a paper trail to justify Plaintiff’s discharge.”67 The Court need not and will not

draw any such inferences.68 They are not reasonable inferences. Mr. Grice’s supposition and

conclusions are not facts and the Court is not required to accept suppositions and conclusions as

true.69

           Mr. Grice argues that “any individual” may be a RICO enterprise based on the statutory

definition found in 18 U.S.C. § 1961(4). But to establish liability under 18 U.S.C. § 1962(c), a

plain reading of the statute requires the existence of “two distinct entities: (1) a ‘person’: and (2)




66
     Pl.’s Compl. (Doc. 1) ¶¶ 7, 27-28, 29, 30, 31, 35, 45, 78, 79, 80, 82, 90.
67
     Br. in Supp. of Pl.’s Resp. in Opp. to Defs.’ Mot. to Dismiss (Doc. 16) at 24.
68
     See Nelson v. Nelson, 833 F.3d 965, 969 (8th Cir. 2016).
69
     See, e.g., Glick v. W. Power Sports, Inc., 944 F.3d 714, 717 (8th Cir. 2019) (a court “need not accept as true a
     plaintiff’s conclusory allegations or legal conclusions drawn from the facts”); see also Lind v. Midland Funding,
     L.L.C., 688 F.3d 402, 409 (8th Cir. 2012) (“A complaint that consists of no more than conclusory allegations or
     that merely applies labels to defendants’ conduct will not survive a motion to dismiss.”).



                                                             10
            Case 3:19-cv-00180-LPR Document 38 Filed 02/09/21 Page 11 of 12




an ‘enterprise.’”70 Indeed, “[i]n ordinary English one speaks of employing, being employed by,

or associating with others, not oneself.”71 Even assuming that Mr. Leflore was engaged in

racketeering activity, his engagement alone does not establish the existence of a distinct

enterprise.72 Mr. Grice failed to plead facts showing the existence of an enterprise beyond mere

speculation. As a result, Mr. Grice failed to state a plausible claim for relief under 18 U.S.C. §

1964(c).73

                                                  State Law Claims

           The Complaint also alleges that Defendants’ are liable for counts of conspiracy, for the

violation of “public policy and statutory law in Arkansas” relating to prostitution, and for “the

loaning of money at an excessive rate of interest” in violation of “Arkansas statutory law.”74 To

the extent that these counts constitute state law claims separate from Mr. Grice’s civil RICO claim,

the Court declines to exercise supplemental jurisdiction over these counts and dismisses them

without prejudice pursuant to 28 U.S.C. § 1367(c)(3). Those claims belong in state court.

           To the extent that Mr. Grice’s conspiracy claim is intended to be a civil RICO claim for a

violation under § 1962(d), that claim is dismissed for lack of standing. Standing to bring a civil

RICO suit based on an underlying conspiracy violation of 18 U.S.C. § 1962(d) is “limited to those


70
     Cedric Kushner Promotions, Ltd. v. King, 533 U.S. 158, 161 (2001).
71
     King, 533 U.S. at 161.
72
     See, e.g., Crest Const. II, Inc. v. Doe, 660 F.3d 346, 354-55 (8th Cir. 2011) (quoting Handeen v. Lemaire, 112 F.3d
     1339, 1352 (8th Cir. 1997)) (“In deciding whether an alleged RICO enterprise has an ascertainable structure distinct
     from the pattern of racketeering activity, we must ‘determine if the enterprise would still exist were the predicate
     acts removed from the equation.’”).
73
     Once again, to the extent that Mr. Grice actually founded his civil RICO suit on a violation of § 1962(b), that claim
     falls flat. As explained in the text above, Mr. Grice lacks standing no matter which provision of § 1962 he relies
     upon. See Bowman, 985 F.2d at 385-86. Section 1962(b) makes it unlawful to acquire and maintain control of an
     existing enterprise through a pattern of racketeering. The Complaint is devoid of any factual evidence whatsoever
     supporting a claim that Defendants’ acquired and maintained control of an enterprise through a pattern of
     racketeering activity. And the Complaint fails to allege that Mr. Grice was directly injured as a result of such
     conduct.
74
     Pl.’s Compl. (Doc. 1) ¶¶ 74-93.



                                                            11
           Case 3:19-cv-00180-LPR Document 38 Filed 02/09/21 Page 12 of 12




individuals who have been harmed by a § 1961(1) RICO predicate act committed in furtherance

of a conspiracy to violate RICO.”75 Mr. Grice was therefore required to allege facts showing that

he was directly harmed by racketeering activity. As explained above, he did not. Because Mr.

Grice’s Complaint fails to allege facts showing that his injuries were proximately caused by

Defendants’ alleged racketeering activity, Mr. Grice lacks standing to bring a civil RICO suit for

an alleged violation of 18 U.S.C. § 1962(d).

                                            Conclusion

          The Court GRANTS Defendants’ Motion to Dismiss Mr. Grice’s civil RICO claim. Mr.

Grice’s civil RICO claim is DISMISSED WITHOUT PREJUDICE. To the extent Mr. Grice is

asserting any state law claims, the Court declines to exercise supplemental jurisdiction over those

claims. Mr. Grice’s state law claims are DISMISSED WITHOUT PREJUDICE.

          Quala has not appeared in the case and thus did not participate in Defendants’ Motion to

Dismiss. The Court directs Mr. Grice to, within fourteen (14) days from the date of this Order,

submit evidence showing that Quala has been served. If Mr. Grice does not do so, the Court may

dismiss the claims against Quala under Federal Rule of Civil Procedure 4(m).

          IT IS SO ORDERED this 9th day of February 2021.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT COURT




75
     Bowman, 985 F.2d at 388.



                                                 12
